134 Ga. App. 814 (1975)
216 S.E.2d 666
HITER
v.
SHELP.
50612.
Court of Appeals of Georgia.
Argued May 5, 1975.
Decided May 13, 1975.
Robert E. Andrews, John Calvin Hunter, for appellant.
Greer, Sartain & Carey, Jack M. Carey, for appellee.
WEBB, Judge.
"Conceding, but without deciding, that the evidence demanded a finding that the defendant was negligent and that this negligence was the proximate cause of the automobile collision, the evidence authorized but did not demand a finding that plaintiff had suffered any injury attributable to the collision. The jury is the judge of the veracity of parties and witnesses; under the evidence in this record they were authorized to disbelieve plaintiff's claim of injury as a result of the collision. Accordingly the judgment for defendant, based upon the verdict of the jury, will not be disturbed." Levine v. Nowell, 115 Ga. App. 79 (153 SE2d 729). Accord, Miller v. Dean, 113 Ga. App. 869 (1) (150 SE2d 191); Brown v. Wingard, 122 Ga. App. 544 (177 SE2d 797); Brown v. Nutter, 125 Ga. App. 449, 451 (5) (188 SE2d 133); Krasner v. Lester, 130 Ga. App. 234, 236 (3) (202 SE2d 693).
Judgment affirmed. Bell, C. J., and Marshall, J., concur.